Citation Nr: 0610323	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, denied service 
connection for hepatitis C.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the New York, New York 
RO, which has certified the case for appellate review.  


FINDING OF FACT

The preponderance of the evidence indicates that the 
currently diagnosed hepatitis C is etiologically related to 
service.    


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further assistance or notice (including that 
specified in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006)) is unnecessary to aid the veteran in 
substantiating his claim.  


II.  Legal Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

A November 2000 VA examination, a November 2003 treatment 
report from the Brooklyn VA Medical Center (VAMC), and a 
December 2003 letter from Dr. A., the Director of the Liver 
Team at the Brooklyn VAMC all verify the veteran's current 
diagnosis of hepatitis C.  

The service medical records do not reflect hepatitis on 
entrance, however, there is a record of hospitalization from 
September to December 1969 for viral hepatitis.  This record 
notes that viral hepatitis was not the result of misconduct 
and did not exist prior to entry.  The veteran denied 
ingesting shellfish, intravenous medication, blood 
transfusions, or inhaling solvents.  He had received three 
shrapnel wounds while in combat in Vietnam.  During 
hospitalization, the veteran was caught in the bathroom with 
a bag of heroin he was trying to flush down the toilet with a 
syringe and heating elements at the site.  The incident was 
reported to the criminal investigation division (C.I.D.), and 
the veteran continued to deny drug use.  This report of 
hospitalization also noted that it was unclear if the veteran 
had serum or infectious hepatitis.  

While the hepatitis reported in service was not specifically 
identified as hepatitis C, Dr. A. noted in a December 2003 
letter that hepatitis C was first described in 1989 and that 
testing for viral RNA became available only in 1991.  Dr. A. 
stated that it was therefore, impossible to identify 
hepatitis C with serologic testing in the Vietnam era and any 
viral hepatitis diagnosis could have been hepatitis C.  This 
suggests that the veteran did have hepatitis C which was 
incurred in service.  

Even if the hepatitis diagnosed in service was not hepatitis 
C, service connection will be granted for a disease first 
identified after service when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  This is such a case.  The VA examination in 
November 2000 gave a diagnosis of a positive hepatitis C 
antibody in October 2000.  While this examination did not 
discuss the etiology of hepatitis C, it gave a history of 
hepatitis of an unknown type in 1969.  

A November 2003 VA treatment report did give an opinion as to 
the etiology of current hepatitis C, stating that it was most 
likely acquired during the Vietnam era.  

In the December 2003 letter, Dr. A. noted that the veteran 
was a combat era veteran and was in contact with blood and 
blood products, which is a high risk factor for hepatitis C.  
Dr. A. noted that while it would be impossible to discern how 
the veteran was infected, the "well-documented viral 
hepatitis and heavy blood and body fluids exposure in Vietnam 
are the most likely etiologies."  These are the only 
competent medical opinions of record regarding etiology of 
hepatitis C and, as there is no competent medical opinion to 
the contrary, they satisfy the third element of the service 
connection claim.

The veteran has asserted on numerous occasions that he has 
never received a blood transfusion or used intravenous drugs.  
The service medical records provide strong evidence that the 
veteran did abuse intravenous drugs.  If hepatitis C were due 
to such abuse, service connection would be precluded.  
38 U.S.C.A. § 1110.

The veteran also, however, had inservice risk factors for 
hepatitis C.  The veteran's service personnel records verify 
these shrapnel wounds, that he received numerous awards, 
including the Combat Action Ribbon and the Purple Heart with 
two stars, and that he helped those wounded in combat.  The 
verification of exposure to blood and bodily fluids in 
service, coupled with the November and December 2003 medical 
opinions, are sufficient to place the evidence in equipoise.  
It is at least as likely as not that the veteran's current 
hepatitis C was incurred in service.  

Giving the benefit of the doubt to the veteran, as required 
by 38 U.S.C.A. § 5107, the Board grants service connection 
for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


